DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 4, 2021 has been considered by the examiner. An initialed copy of the IDS is included with this Office Action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (i.e. unit) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
a.	in claim 2, cross-correlation operation unit, selection unit and processing unit; 
b.	in claim 6, subtraction unit, accumulation unit and smoothing unit; and 
c.	in claims 6 and 7, determination operation unit.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. (See MPEP 2163)
With regard to claims 1 and 9, the specification, at the time the application was filed, does not describe a circuit or step of performing a cross-correlation operation to estimate “at least one time offset amount… as at least one time offset compensation amount” (see claim 1, lines 2-7 and claim 9, lines 2-7, respectively) in sufficient detail that one skilled in the art would recognize that the applicant had possession of the claimed invention. The specification describes the determination operation unit 1057 in FIG. 1 as generating a “final estimated time offset value” (e.g. paragraph [0026]) and determination operation step 525 in FIG. 5 as determining “a time offset compensation amount (e.g. paragraph [0031]). However, the specification does not describe/provide sufficient details (e.g. structure/components of the determination operation unit 1057 or steps of the determination operation step 525) of how to generate or determine the respective values. For example, the specification does not describe any structure/components, steps or equations for processing the results of the smoothing operation unit/steps to estimate a time offset amount or a time offset compensation amount. Furthermore, regarding the determination operation 525 in FIG. 5, Figures 6 and 7 illustrate how to determine the direction of the time offset based on the time offset estimation model but they don’t illustrate any steps for determining/estimating the actual time offset value or a time offset compensation amount.
With regard to claims 1 and 9, the specification, at the time the application was filed, also does not describe a circuit or step of performing time offset compensation upon a time domain signal according to at least one time offset compensation amount (see claim 1, lines 8-12 and claim 9, lines 8-10, respectively) in sufficient detail that one skilled in the art would recognize that the applicant had possession of the claimed invention. FIG. 1 includes a time offset compensation circuit 110 but the specification does not describe how circuit processes the estimated time offset value with respect to the time-domain signal to perform “time offset compensation.” For example, the figures do not show any structure/components comprising time offset compensation circuit 110 nor does the specification describe any steps or equations for processing the inputted estimated time offset value to compensate the time-domain signal.
With regard to claim 2, the specification, at the time the application was filed, does not disclose adequate structure or acts for the processing unit (see lines 18-23) that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The specification does not provide any details (e.g. structure/components, steps or equations) as to how the processing unit estimates a time offset amount based on calculating statistics. For example, FIG. 8 illustrates determining the time offset direction based on calculating statistics (see paragraph [0035]) but it does not include any details (e.g. structure/components, steps or equations) for estimating the time offset amount as recited.
With regard to claims 6 and 7, the specification, at the time the application was filed, does not disclose adequate structure or acts for the determination operation unit (see claim 6, lines 33-36 and claim 7, lines 1-5) that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The specification does not provide any details (e.g. structure/components, steps or equations) as to how the determination operation unit estimates a time offset amount. FIG. 8 illustrates how the determination operation unit determines the time offset direction but it does not include any details (e.g. structure/components, steps or equations) for estimating the time offset amount as recited.
With regard to claim 10, the specification, at the time the application was filed, does not describe sufficient details for estimating a time offset amount based on calculating statistics (see lines 16-19) such that one skilled in the art would recognize that the applicant had possession of the claimed invention. For example, the specification does not include any structure/components, steps or equations for utilizing calculated statistics to estimate a time offset amount.
With regard to claims 14 and 15, the specification, at the time the application was filed, does not describe sufficient details for estimating a time offset amount according to the multiple final difference value accumulation results (see claim 14, lines 28-30 and claim 15, lines 2-5) and to a type of current time offset estimation model (see claim 15, lines 2-4) such that one skilled in the art would recognize that the applicant had possession of the claimed invention. For example, the specification does not include any structure/components, steps or equations for using multiple final difference value accumulation results and/or type of current time offset estimation model to estimate a time offset amount.
Dependent claim(s) are rejected under the same ground(s) as the claim(s) from which it depends

Claims 2-8 and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 2, it is unclear how “a time offset amount” on lines 22-23 relates to “at least one time offset amount” in claim 1, lines 5-6 since both limitations are part of the estimation circuit (see claim 1, line 1 and claim 2, lines 1-2). For example, is “a time offset set amount” in claim 2 different from the “at least one time offset amount” in claim 1 or does the “at least one time offset amount” in claim 1 comprise the “time offset amount” in claim 2.
With regard to claim 10, it is unclear how the step of “using the local sequence signal to perform the cross-correlation operation” on lines 2-9 relates to or differs from “performing a cross-correlation operation…” in claim 9, lines 2-7. The claim appears to be reciting additional steps for performing cross-correlation (i.e. performing cross-correlation in claim 9 and performing cross-correlation in claim 10) but the specification describes one cross-correlation step. Based on the description and claim 1, the step of “performing a cross correlation operation” in claim 9, lines 2-7 comprises the steps recited in claim 10. The Examiner suggests changing “further comprising” in claim 10, line 1, to “wherein performing the cross-correlation operation comprises”.
With regard to claim 10, it is also unclear how “a time offset amount” on line 19 relates to or differs from “at least one time offset” in claim 9, line 5. It appears that the different time offsets are calculated using the steps in claim 9 and the steps in claim 10.
With regard to claim 14, it is unclear how the recited steps for determining the time offset direction and estimating the time offset amount relates to the step of “calculating statistics … to determine a time offset direction and estimate a time offset amount” in claim 10, lines 16-19 since both claim 14 and claim 10, lines 16-19 are directed to determining a time offset direction and estimation a time offset amount. For example, how does one or more of the steps in claim 14 relate to “calculating statistics” in claim 10 in order to “determine a time offset direction and estimate a time offset amount”? 
With regard to claim 15, it is unclear how the determining and estimating on lines 2-5 relates to or differs from the determining and estimating in claim 14, lines 28-30 since “further comprising” suggests an addition determining and estimating steps and both steps determine the time offset direction and estimate the time offset amount. For example, are there two separate steps that result in two different time offset directions and time offset amounts? Or is the determining time offset directions and estimating time offset in claim 14 also based on “a type of a current time offset estimation model” as recited in claim 15? 
With regard to claim 16, it is unclear how calculating statistics to determine the time offset direction relates to “determining the time offset direction… according to the multiple final difference value accumulation results” in claim 14, lines 28-30 and/or “calculating statistics” in claim 10, lines 16-19.
Dependent claim(s) are rejected under the same ground(s) as the claim(s) from which it depends.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belotserkovsky et al. (US Patent No. 6,711,221 B1). Fig. 3 of Belotserkovsky et al. discloses the claimed invention including: 
a.	an estimation circuit arranged to perform cross-correlation operation (see 64 and column 4, lines 63-66) upon at least one time-domain signal (“analog received signal”) according to a local sequence signal (see 66 and column 4, lines 63-33) to estimate at least one time offset amount of the at least one time-domain signal as at least one time offset compensation amount (see “computed error value output” of 72 and column 5, line 64 – column 6, line 13); and
b.	a time offset compensation circuit (see 74 and 76 and column 6, lines 12-19) arranged to perform time offset compensation upon the at least one time-domain signal according to the at least one time offset compensation amount.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose a method and system for time synchronization: Galperin et al. (US Patent No. 7,447,282 B2) and Laroia et al. (US Patent No. 7,558,245 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Betsy Deppe whose telephone number is 571-272-3054. The examiner can normally be reached Monday, Wednesday and Thursday, 7:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn, can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BETSY DEPPE/Primary Examiner, Art Unit 2633